                                          Case 3:18-mc-80132-JSC Document 80 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PALANTIR TECHNOLOGIES INC.,                       Case No. 18-mc-80132-JSC
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RE: AUGUST 26, 2020
                                                 v.                                        DISCOVERY LETTER BRIEFS
                                   9

                                  10     MARC L. ABRAMOWITZ,                               Re: Dkt. Nos. 78, , 79
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Palantir Technologies Inc. (“Palantir”) filed this 28 U.S.C. § 1782 application in August

                                  14   2018 seeking discovery to aid in proceedings in Germany against Marc L. Abramowitz a former

                                  15   Palantir investor. In November 2019, the Court granted Palantir’s application and ordered Mr.

                                  16   Abramowitz to respond to a subpoena. (Dkt. No. 66.) Palantir has now filed two discovery letter

                                  17   briefs in this closed action contending that Mr. Abramowitz failed to comply with the subpoena

                                  18   and produce documents. (Dkt. Nos. 78, 79.) The parties are ORDERED to meet and confer

                                  19   regarding this matter via video by September 1, 2020. To the extent that the parties cannot resolve

                                  20   the matter through their meet and confer efforts, they may file a joint letter brief by September

                                  21   4, 2020. Palantir shall provide Mr. Abramowitz with its portion of the joint letter brief by noon

                                  22   September 2, Mr. Abramowitz may then add his portion and send it back to Palantir by the close

                                  23   of business September 3, 2020, and Palantir may add a reply and file the letter brief of no more

                                  24   than 7 pages by the close of business September 4, 2020.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 28, 2020

                                  27
                                                                                                   JACQUELINE SCOTT CORLEY
                                  28                                                               United States Magistrate Judge
